DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This Office Action is in response to applicant’s arguments filed on 12/10/21.  Claims 170-172, 177-184, 200-202, 207-214, 230-232, 237-244, 253-255, 261-268 have been cancelled.  Claims 167-169, 173-176, 185-199, 203-206, 215-229, 233-236, 245-252, 256-260, 269-302 are pending.  Claims 226-229, 233-236, 245-250, 258-260, 269-273 have been withdrawn.  Claims 167-169, 173-176, 185-199, 203-206, 215-225, 251-252, 256-257, 274-302 are examined herein.  
Applicant’s arguments have been fully considered and found persuasive to withdraw the 103 rejection of the last Office Action.
Claims 167-169, 173-176, 185-199, 203-206, 215-225, 251-252, 256-257, 274-302 are now directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 226-229, 233-236, 245-250, 258-260, 269-273, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/20/2015 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Anthony Tridico on 3/24/2022.
The application has been amended as follows:

In claim 216, please delete “according to claim 214” and replace with “according to claim 197”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).
/Yong S. Chong/Primary Examiner, Art Unit 1627